Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, 6, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gordaychik US 20190363843.

Regarding claims 1, 6, Gordaychik teaches a method of wireless communication, comprising:
determining, at a base station, to modify at least one parameter associated with semi-persistent scheduling (SPS) of traffic for one or more user equipments (UEs) (The base station may not have to change any parameters other than the SPS 
generating a reconfiguration control message to transmit to the one or more UEs to signal the modification of the at least one parameter, wherein the reconfiguration control message is one of a reconfigured downlink control information (DCI) that modifies an activation DCI or a redesigned format for DCI (A shortened DCI format (as compared to the previous DCI of a same scheduling type, or another DCI format) may be beneficial if the UE need not change static parameters, [0180]) or MAC-CE; and
transmitting the reconfiguration control message to the one or more UEs ([0180]).

Regarding claims 3, 8, the redesigned DCI or MAC-CE format includes fields that have either fixed or dynamic definitions such that each field would carry at least one reconfiguration parameter value (A shortened DCI format (as compared to the previous DCI of a same scheduling type, or another DCI format) may be beneficial if the UE need not change static parameters, [0180]). The Examiner assumes the redesigned DCI contains only dynamic parameter values.

Regarding claims 5 and 10, the at least one parameter includes one or more of beam indication, modulation and coding .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordaychik as applied to claims 1 and 6 above, and further in view of Hoglund US 20210084639.

The combination is silent on the at least one parameter that is modified includes one or more of resource repetition or location offset in each transmission period.
Hoglund teaches the at least one parameter that is modified includes one or more of resource repetition (The SPS 
Therefore it would have been obvious to one of ordinary skill in the art, to modify the system of Gordaychik by the at least one parameter that is modified includes one or more of resource repetition, as shown by Hoglund. This modification would benefit the system by providing a proven, reliable method to modify resource repetition.

Allowable Subject Matter
Claims 11-18 are allowed.
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165.  The examiner can normally be reached on M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD B ABELSON/     Primary Examiner, Art Unit 2476